       Case 4:21-cr-00024 Document 3 Filed on 01/13/21 in TXSD Page 1 of 1
                                                                                       United States District Court
                                 UNITED STATES DISTRICT COURT                            Southern District of Texas

                                  SOUTHERN DISTRICT OF TEXAS                                ENTERED
                                      HOUSTON DIVISION                                    January 14, 2021
                                                                                         Nathan Ochsner, Clerk


UNITED STATES OF AMERICA                             §
                                                     §
                                                     §      CRIMINAL NO:
                   V.
                                                     §
                                                     §
ZAHRA BADRI                                          §                4:21-cr-24
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §



                              ORDER FOR ISSUANCE OF SUMMONS


   It appearing to the Court that a             CRIMINAL INDICTMENT             has been filed against

the defendant listed, it is hereby

   ORDERED that a summons be issued for the appearance of said defendant on

 January 27, 2021        at    10:00 a.m.   .   Upon appearance, a judicial determination shall be

made as to detention or release on conditions. The United States Government recommends to

the Court the following conditions of release.

Defendant
ZAHRA BADRI                                                 Appearance Bond in the Amount of:
                                                            $




    SIGNED at Houston, Texas, on                  January 13, 2021.




                                                 UNITED STATES MAGISTRATE JUDGE
